         2:21-cv-01093-BHH         Date Filed 04/16/21     Entry Number 6-3       Page 1 of 2




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                      (Charleston Division)

    BISHOP OF CHARLESTON,
       a Corporation Sole d/b/a The Roman
          Catholic Diocese of Charleston;

                      and                                   Case No.: 2:21-cv-1093-BHH

    SOUTH CAROLINA INDEPENDENT
    COLLEGES AND UNIVERSITIES, Inc.

              Plaintiffs,

         v.

    MARCIA ADAMS, in her official capacity as
    the Executive Director of the South Carolina
    Department of Administration; et al.,

              Defendants.

                                 DECLARATION OF JEFF PEREZ

   Pursuant to 28 U.S.C. § 1746, I declare that the following facts are true, to the best of my
   knowledge, information, and belief:

1. My name is L. Jeffrey Perez. I am an adult of sound mind. I am a resident of South Carolina.

2. In my professional capacity, I am president and CEO of SCICU, the South Carolina Independent
   Colleges & Universities, Inc.

3. Chartered by the State of South Carolina as a non-profit, tax-exempt corporation in 1953, the
   South Carolina Independent College and Universities, Inc. (SCICU) is a charitable organization
   that is directed by a Board of Trustees composed of leading citizens representing a cross-section
   of the higher education, business, and civic leadership in South Carolina.

4. SCICU represents twenty independent colleges and universities each with a unique historical,
   cultural, and in many instances, faith background. Included in the membership are five
   historically black colleges and universities and two women’s colleges.

5. SCICU’s twenty private, non-profit institutions of higher learning enroll over 33,000 students
   each year and offer a wide variety of traditional degree programs as well as accelerated and
   evening programs for adults.



                                                   1
         2:21-cv-01093-BHH          Date Filed 04/16/21       Entry Number 6-3     Page 2 of 2




6. SCICU is an advocacy organization for its members and their students, and is their voice in the
   federal and state governments, executive agencies, and courts.

7. I am personally aware that all twenty SCICU member institutions timely applied for the higher
   education COVID relief funds made available from the Department of Administration by Act
   154.

8. Those institutions have not been permitted by the Department of Administration to continue the
   application process.

9. I recently requested an update from the Office of State Treasurer regarding the Act 154 funds’
   status.

10. According to that update, the Office of the State Treasurer is holding approximately $80 million
    in Act 154 funds for the State Agencies, Local Governments, and Institutions of Higher
    Education grant program.

11. A true and correct copy of the update is attached as Exhibit A.

12. On March 13, 2020, I received a letter from Director Adams stating that SCICU members would
    not receive any of the Act 154 relief funds even though they are otherwise eligible because of the
    South Carolina Constitution’s Blaine Amendment.

13. A true and correct copy of that letter is attached as Exhibit B.

14. SCICU’s member institutions are experiencing immediate and substantial harm coping with the
    significant financial costs of the COVID-19 pandemic without being able to access relief funds
    that the General Assembly voted to make available to them.

15. SCICU’s historically black colleges and universities are experiencing immediate and substantial
    harm coping with the financial and educational effects of COVID-19.

16. In September, 2020 SCICU members identified more than $12 million in expenses associated
    with COVID-19.

   I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct.

   Dated: April 14, 2021




   __________________________

   L. Jeffrey Perez, Ph.D., declarant

                                                      2
